Citation Nr: 9934506	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
October 1943.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a June 1996 rating decision, 
in which the RO denied the veteran's claim of service 
connection for PTSD.  The veteran filed an NOD in July 1996, 
and the RO issued an SOC in August 1996.  In February 1997, 
the veteran filed a substantive appeal.  In April 1997, the 
veteran testified before a hearing officer at the VARO in New 
York.  A supplemental statement of the case (SSOC) was issued 
in July 1997.  

The Board notes in addition that, during his personal 
hearing, the veteran filed an informal claim seeking service 
connection for a right shoulder disorder.  Furthermore, he 
requested that claims for a chronic inactive duodenal ulcer 
and irritable colon syndrome, both previously denied in an 
August 1950 rating action, be reconsidered.  While not before 
us at this time, these issues are referred to the RO for 
additional development as is deemed warranted.  


FINDINGS OF FACT

1. The veteran has alleged having been exposed to non-combat-
related stressor events in service.

2. The record contains a medical diagnosis of PTSD, referable 
to the alleged stressor events, by a VA examiner.  

CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for post-traumatic stress disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold issue is whether the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, whether he has 
presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

In this regard, the Board notes that, in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).

Applying these standards to the current claim, the Board 
notes that the veteran has contended that in 1943, while 
attached to the 211 Quartermaster Gas Supply Battalion at 
Camp Howze, TX, he went AWOL (absent without official leave) 
and was subsequently sentenced to 30 days in the stockade.  
According to his account of what then transpired, during a 
work detail as part of his punishment, he became involved in 
a fight with an officer (the veteran having been an enlisted 
soldier).  As a result of the fight, the veteran reported 
that he was verbally and physically abused and subsequently 
confined to the "hole".  He described the "hole" as being 
an isolation cell below the floor, with light and air coming 
from under the door.  The veteran indicated that he could 
barely lie down on the hard dirt floor, and he could touch 
the walls if he extended his arms outward.  

The veteran further reported that, every day during his 
confinement, he was taken from the "hole", brought up to a 
room and challenged to fight and called racist names.  He 
stated that he was then thrown to the ground and beaten.  He 
felt terrified and helpless, especially since the guards had 
loaded guns, and he believed they would kill him if they had 
the chance.  The veteran reported that he never knew what to 
expect or when the next beating was to take place.  These 
incidents, the veteran contends, were extremely stressful.  
Solely for the purpose of determining the well-groundedness 
of his claim, these contentions will be deemed credible.  See 
King, supra.

Furthermore, there has been a medical diagnosis of PTSD from 
a VA examiner, made in June 1996, attributed to the alleged 
stressor incidents.  Accordingly, the Board finds that the 
claim is plausible, as there is evidence of a stressor 
incident or incidents in service, evidence of a current 
disability, and also seemingly competent evidence that the 
current disability is a "residual" of stressors experienced 
in service.  See Caluza, supra.


ORDER

To the extent that the veteran's claim of service connection 
for post-traumatic stress disorder is well grounded, thereby 
giving rise to a duty to assist in its development, the 
appeal is granted.  


REMAND

Once a PTSD claim has been determined to be well grounded, 
that does not necessarily mean the claim will be granted.  
The United States Court of Appeals for Veterans Claims (known 
as theUnited States Court of Veterans Appeals, prior to March 
1, 1999) has emphasized that,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptom-atology and the specific claimed in-
service stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

As noted above, the establishment of a "plausible" claim 
does not dispose of the issues in this case.  The Board must 
review the claim on its merits and account for the evidence 
which it finds to be persuasive and unpersuasive and provide 
reasoned analysis for rejecting evidence submitted by or on 
behalf of the claimant.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In addition, if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet.App. 163, 
166 (1996).  Those service records which are available must 
support, and not contradict, the veteran's lay testimony 
concerning the non-combat stressors.  Doran v. Brown, 6 
Vet.App. 283, 289 (1994).

The existence of a valid service stressor is a factual 
question for VA adjudicators, who are not bound to accept a 
veteran's uncorroborated accounts of alleged stressors, 
particularly where there has been a considerable passage of 
time between putative stressful events recounted by the 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 1 
Vet.App. 190 (1991) aff'd on reconsideration, 1 Vet.App. 406 
(1991); Wilson v. Derwinski, 2 Vet.App. 614 (1992).  In sum, 
whether the evidence establishes the occurrence of stressors 
is a question of fact for adjudicators, and whether any 
stressors that occurred were of sufficient gravity to cause 
and to support a diagnosis of PTSD is a question of fact for 
medical professionals.

The veteran has contended that he was confined to an 
isolation cell he referred to as the "hole", and was 
subsequently beaten and verbally abused by military guards 
and officers on a number of occasions.  The Board notes that, 
while the veteran's service medical records are associated 
with the claims file, his personnel records are not.  These 
records are relevant in that they may document disciplinary 
action, if any, taken against the veteran while he was in 
service.  In this respect, we are cognizant that the claims 
file contains two copies of Request Pertaining to Military 
Records (Form 180), dated in August and December 1996.  These 
appear to have been submitted by the veteran's service 
representative to the National Personnel Records Center 
(NPRC) in St. Louis, or to some other service-record 
custodian.  However, it is not evident from the claims file 
that a response to either request was ever received.  The 
veteran reported that he was later informed by his service 
representative that all his records were destroyed in a fire 
at the NPRC, however, there is no confirmation of this 
contention in the claims file.  

In addition, at the veteran's personal hearing in April 1997, 
his representative reported that the record did indicate that 
the veteran had been in the stockade.  Upon review of the 
claims file, the Board can find no official record pertaining 
to the veteran's confinement in a military stockade, and no 
reference to such evidence has been made by the RO in any of 
its rating actions.  As noted above, lay testimony, by 
itself, will not be sufficient to establish an alleged 
stressor, and we find no credible supporting evidence in the 
file that the veteran was in fact confined to a military 
stockade or that he was subjected to the verbal or physical 
abuse he contends occurred.  However, in view of the 
threshold plausibility of the veteran's claim, as well as the 
above noted findings, in particular the lack of documented 
verification that the veteran's personnel records, or those 
pertaining to the 211 Quartermaster Gas Supply Battalion, 
were destroyed in a fire or are no longer available for 
review, we believe additional development will have to be 
accomplished before a final determination may be entered 
concerning the veteran's claim of service connection for 
PTSD.

We further note that the VA Adjudication Procedure Manual 
provides that an RO should "always send an inquiry in 
instances in which the only obstacle to service connection is 
confirmation of an alleged stressor.  A denial solely because 
of an unconfirmed stressor is improper unless it has first 
been reviewed by the ESG [now USASCRUR - U.S. Armed Services 
Center for Research of Unit Records]. . . ."  M21-1, Part 
III, para. 5.14(b)(5).  In this instance, given the 
circumstances surrounding the veteran's alleged non-combat 
related stressor incident during service, confirmation, even 
by USASCRUR, may be extremely difficult, and thus it is 
important that an attempt be made to procure all personnel 
and unit records pertaining to the veteran's time in service.  

Therefore, under the circumstances set forth above, this case 
is REMANDED to the RO for the following action:

1. A request should be made to the 
veteran, with a copy to his 
representative, that he provide as 
much detail as possible regarding his 
claimed in-service stressors.  The 
veteran should be asked to provide 
specific details of the claimed 
stressful events, such as approximate 
dates, locations, detailed 
descriptions of pertinent events, and 
identifying information concerning any 
other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is 
vitally necessary to obtain supportive 
evidence of the claimed stressful 
event and that he must be as specific 
as possible because, without such 
details, an adequate search for 
verifying information cannot be 
conducted.  

2. The RO should attempt to obtain the 
veteran's official military personnel 
file (OMPF), also known as the DA 201 
File, from the NPRC in St. Louis.  A 
record should be made of the results 
of any such search for the file.  If 
it is presumed that the veteran's 
personnel file was destroyed by the 
fire at the NPRC, that should be 
documented for the record.  
Additionally, an attempt should be 
made to obtain unit records, including 
morning reports, of the 211 
Quartermaster Gas Supply Battalion 
while it was stationed at Camp Howze, 
TX in 1943.  Moreover, if, as a result 
of any development undertaken by this 
Remand, it would be logical to contact 
other agencies to establish the 
occurrence of the veteran's alleged 
stressful event, or to verify other 
events, that development should be 
accomplished.  

3. Based on any additional information 
obtained as a result of this Remand, 
the RO should review the evidence of 
record and enter its determination 
with respect to service connection for 
PTSD.  Whether a new psychiatric 
examination should be sought is left 
to the discretion of the RO.  If the 
decision remains adverse to the 
veteran, the RO should issue an SSOC, 
a copy of which should be provided to 
the veteran, and his representative.  
Thereafter, the veteran and his 
representative should be given the 
opportunity to respond.  The case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order, following 
appropriate appellate procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



